ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments filed 6/30/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.  The amendments to the claims are being entered, as they overcome the 112 rejections.  However, the amendments to the claims do not overcome the prior art rejections and the amended claims would be rejected in substantially the same manner as the rejections of the final rejection 2/2/2022.

	Applicant’s request to hold the double patenting rejection in abeyance until the other rejections are resolved is acknowledged.

Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art rejection fails to teach all the limitations of the claims because Rousseau does not teach or suggest that the lenses are configured to focus a white light emission that has a Lambertian emission pattern.  
However, the fact that Rousseau does no teach or suggest that the lenses focus Lambertian light is not sufficient to overcome the rejection.  As seen in MPEP §2142, once an examiner set out a prima facie case of obviousness, the burden shifts to Applicant to provide arguments as to the nonobviousness.  The function of lenses themselves is to refract the light in a specified manner, based on the angle that is input to the lens from the focal point.  One having ordinary skill in the art would therefore expect light coming from the focal point of the lens to be refracted in the same manner, based on the angle, regardless of whether the distribution is Lambertian or some other distribution with different proportions of light at different angles.  Each individual angle from the focal point to the lens would function the same in substantially different light distributions.  One having ordinary skill in the art would not expect lenses to function substantially differently when the light emission is similarly output from a near point light source.  Applicant has not advanced and theory or reasoning as to why a Lambertian emission would not function in substantially the same way with a focusing lens and/or why even if it were to function differently with a specific lens, why it would not be obvious to find a different lens to serve the analogous purpose of focusing the Lambertian light.  Applicant has not alleged that it is impossible or unknown whether a lens can focus Lambertian light.  
Furthermore, even assuming arguendo, that Rousseau et al. not specifically mentioning the use of a focusing lens with Lambertian light were a relevant argument, Rousseau et al. (US PGPub 2016/0131334 A1) teaches an example of the converting material to be Cerium-doped Yttrium Aluminum Garnet (CE:YAG, Paragraph 18).  Additionally, Nakazato et al. (US PGPub 2016/0245471 A1) teaches the converting member to be a YAG phosphor (Paragraph 163).  Additionally, Kitano (US PGPub 2012/0242912 A1) teaches that fluorescence per se obtained by wavelength conversion is incoherent light (Paragraph 11), wherein an exemplary phosphor is Ce-doped Yttrium Aluminum Garnet (Paragraph 77, Y3Al5O12:CE3+).
Similarly, Hikmet et al. (US PGPub 2012/0170602 A1) teaches the conversion material to be incoherent Lambertian (Paragraph 3 and Fig. 5b), with an example of the converting member being a Cerium-doped Yttrium Aluminum Garnet (Paragraphs 34 and 35).  
Therefore, as it appears that the materials for the converting material used in combination with focusing lens(s) by Rousseau et al. and Nakazato et al. and Kitano are the same or similar materials to that described as Lambertian emitting by Hikmet et al., one having ordinary skill in the art would predictably expect incoherent Lambertian emission to work similarly or the same with focusing lenses.  
It is noted that the embodiment of Fig. 4 of Rousseau has a rod shaped converting material that serves as a waveguide (Paragraph 33), which may influence the distribution of light, depending on the reflections in the waveguide.  However, the alternative embodiment of Figs. 1 and 2 of Rousseau does not use a waveguide, but a cerium doped yttrium aluminum garnet (Paragraph 21) CE:YAG crystal that similarly works with a focusing optics 3, 7 to focus light into the fiber 8 (Paragraph 19).  Therefore, the embodiment of Figs. 1 and 2 provide further evidence that the cerium doped yttrium aluminum garnet, the same or substantially similar material which is disclosed to be incoherent Lambertian by Hikmet et al., is usable with focusing optics.  Furthermore, if Applicant were to argue that the embodiment of Fig. 4 is not Lambertian, it would further the argument that focusing optics are able to be used with a variety of light distributions.  
That is, there is no indication that the lenses would predictably fail to work with Lambertian light and there is evidence indicating that the phosphor materials are substantially similar and therefore would function substantially similarly in the ability of a focusing lens to focus light from the Lambertian output by the converting element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875